Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss the claim heretofore filed. Respondent’s motion states that notice was not filed within six months of the alleged date of injury, as required by section 22 — 1 of the Court of Claims Act, Ill. Rev. Stat., ch. 37, par. 439.22 — 1. The complaint alleges that the injury occurred on the 7th and 8th day of July, 1977, and that on March 16, 1979, Claimant filed a notice of personal injury, as required by the above statute. Claimant, in answer to Respondent’s motion to dismiss, states that he was under a commitment order of the Circuit Court of Cook County and therefore was not required to give the notice under the disability section of the statute above set forth. Respondent calls attention to the fact that Claimant attempted to verify his own complaint which, in the opinion of Respondent, would be contrary to the disability statute. Respondent further takes the position that if Claimant is under legal disability, then his complaint should have been filed by his conservator. It is the Court’s opinion that the disability referred to, which would relieve the Claimant of giving notice as required by section 22 — 1 of the Court of Claims Act, Ill. Rev. Stat., ch. 37, par. 439.22 — 1, is a legal disability when a Claimant has been found incompetent by a Court order. It is hereby ordered: That Respondent’s motion to dismiss be, and the same is, granted and this cause is dismissed.